Case 19-20345-tnw        Doc 30   Filed 06/14/19 Entered 06/14/19 14:10:30            Desc Main
                                  Document      Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                               COVINGTON DIVISION

 IN RE

 DAVID A. ROBERTS                                                         CASE NO. 19-20345

 DEBTOR

                                             ORDER

         This matter was scheduled for confirmation hearing before the Court on June 11, 2019,

 pursuant to the Order Continuing Confirmation Hearing [ECF No. 24]. On June 5, 2019,

 Dolores L. Dennery, Esq., counsel for Debtor, filed a Motion to Continue Confirmation

 Hearing [ECF No. 28]. On June 6, 2019, an Order Granting the Motion and Continuing

 Confirmation Hearing to July 23, 2019 was entered [ECF No. 29].

         On June 6, 2019, Debtor David A. Roberts appeared at the Court for his confirmation

 hearing. After sitting through the entire Covington hearing docket, and upon the Court asking

 if there were any other matters before the Court that were not called, Mr. Roberts advised that

 he was present but that his attorney was not in the courtroom. The Court relayed that his

 confirmation hearing had been continued. Mr. Roberts advised that his counsel had failed to

 communicate that information to him. Mr. Roberts further stated that he had taken time off

 from work to attend the confirmation hearing. The Court having considered same and being

 sufficiently advised,

         It is ORDERED that Dolores L. Dennery, Esq. shall appear at a show cause hearing to

 be held at 10:00 a.m. on July 23, 2019, at 10:00 a.m., in the U. S. Bankruptcy Court,

 United States Courthouse, 35 West 5th Street, Suite 306, Covington, Kentucky, and show

 cause as to why monetary or other sanctions should not be imposed for her failure to
      Case 19-20345-tnw           Doc 30        Filed 06/14/19 Entered 06/14/19 14:10:30                          Desc Main
                                                Document      Page 2 of 2


                  communicate to Debtor the continuance of the June 6, 2019 confirmation hearing, which

                  resulted in him unnecessarily taking time off from work to attend a confirmation hearing that

                  was no longer going forward. In light of Mr. Roberts’ attendance on June 6, 2019, the Court

                  will not require his attendance at the continued July 23, 2019 confirmation hearing, although

                  Mr. Roberts may appear upon consultation with his counsel.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Tracey N. Wise
                                                                  Bankruptcy Judge
                                                                  Dated: Friday, June 14, 2019
                                                                  (tnw)
